Detailed Action

Acknowledgements 


1.   	This communication is in response to the Request for Continued Examination of Application No. 14/789,710, filed on 3/9/2021.
2. 	Claim(s) 1-8 are currently pending and have been fully examined.

3.	Claim(s) 9-20 have been withdrawn by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Continued Examination Under 37 C.F.R.- §1.114
6.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 3/9/2021 has been entered. 



Response to Applicant’s Comments/Remarks

7.	Applicant’s Response, filed on 3/9/2021, has fully been considered, but is moot in light of a new ground of rejection.
Applicant’s Argument #1:
Applicant contends that the 35 USC 112(a) rejection directed toward Applicant’s use of, “wherein the banned access list is dynamically updated based on real-time system received data” citing:

    PNG
    media_image1.png
    127
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    424
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    436
    media_image3.png
    Greyscale

Examiner’s Response to Argument #1:
Applicant’s argument that the 35 USC 112(a) rejection directed toward Applicant’s use of, “wherein the banned access list is dynamically updated based on real-time system received data” has fully been considered, but is not persuasive.  Here, Applicant is attempting to combine different teachings of the Specification into a single claim limitation.  Applicant’s claim recites, “wherein the banned access list is dynamically updated based on real-time system received data;” however, Applicant’s Specification recites:

    PNG
    media_image2.png
    59
    424
    media_image2.png
    Greyscale

Here, it is the “threshold” (e.g. risk threshold) that is “adjusted” on a dynamic, real-time basis.  However, the Examiner interprets the “banned access list” to be distinguishable from the “threshold.”  This also brings into a question a “scope” issue for it is unknown what is actually being updated the “list” or the “threshold.”  


    PNG
    media_image3.png
    329
    436
    media_image3.png
    Greyscale

However, it is clearly evident that Applicant’s claimed “real-time” feature is not disclosed to be associated with the updating of the “banned artifacts lists.”  Therefore, the Examiner interprets Applicant’s claim to be an attempt to combine distinct features taught from Applicant’s Specification into a claim limitation not supported by Applicant’s Specification (emphasis added). Therefore, the Examiner respectfully disagrees with Applicant’s arguments and maintains his rejection.    

Applicant’s Argument #2:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of “alternate environment.”  



Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of “alternate environment” has fully been considered and is persuasive; therefore, the rejection is withdrawn. 

Applicant’s Argument #3:
Applicant contends that the amended claims obviates the 35 USC 112(b) rejection directed for Applicant’s use of “appearance.” 

Examiner’s Response to Argument #3:
Applicant’s argument that the amended claims obviates the 35 USC 112(b) rejection directed for Applicant’s use of “appearance” has fully been considered, and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #4:
Applicant contends that the 35 USC 112(b) rejection, directed to hybrid, were improper.
Examiner’s Response to Argument #4:
Applicant’s argument that the 35 USC 112(b) rejection, directed to hybrid, were improper has fully been considered and is not persuasive.  Applicant is claiming the “application” as part of the system; therefore, the rejection is maintained (see office action).



Applicant’s Argument #5:
Applicant contends that the amended claims obviates the 35 USC 103 rejection, set forth in the prior office action.
Examiner’s Response to Argument #5:
Applicant’s argument that the amended claims obviates the 35 USC 103 rejection, set forth in the prior office action has fully been considered and is not persuasive.  Applicant asserts that the prior art does not teach:


    PNG
    media_image4.png
    445
    666
    media_image4.png
    Greyscale
The Examiner would like to point out that he is not required to find art that reads upon “all” of Applicant’s claim limitations as they are directed to “at least one of” language. The Examiner would like to point out that Applicant’s highlighted section of, “instead perform an alternate environment transaction which appears to the first party as a processing of the request;” does not necessarily gets executed. 

Applicant’s Argument #6:
Applicant contends that the 35 USC 101 rejection, set forth in the prior office action was improper citing:

    PNG
    media_image5.png
    328
    642
    media_image5.png
    Greyscale

Examiner’s Response to Argument #6:
Applicant’s argument that the 35 USC 101 rejection, set forth in the prior office action was improper has fully been considered, but is not persuasive.

The Examiner has searched the four corners of Applicant’s for evidence of an “improvement;” however, Applicant’s Specification is silent any type of evidence that demonstrates an improvement.
  
the mental process for authenticating a transaction” without significantly more.  

Taking Applicant’s claim elements separately, the functions performed by the computer at each step of the process is purely conventional.  Using computers to perform the function(s) of, “receive…determine… [process…decline…perform]…update…” are one of the most basic function(s) of a computer.  These function(s) of, “receive…determine…[process…decline…perform]…update” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool. 

Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality. 

Claim 1 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect in the improvement in any other technology or technical field.  

None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant’s limitations simply reflects the “the mental process for authenticating a transaction,” without significantly more.  

Applicant’s claim 1 does not provide an inventive concept because the additional elements recited in claim 1 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “the mental process for authenticating a transaction,” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content. 



The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Additionally, the Examiner fails to find anything of record that attributes an improvement in technology andor a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the 2019 Revised Guidance. 

Applicant has offered no persuasive argument or technical reasoning to demonstrate that the mental process for authenticating a transaction, as recited in claim 1 involves more than well-understood, routine and conventional computer activities, i.e., generic computer functions. CF. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Simply programing a general-purpose computer or generic circuitry to perform an abstract ides does not provide an “inventive concept” such that the claim amounts to significantly more than that abstract idea. See Alice, 573 U.S. at 221-227



Considered as an ordered combination, the computer functions of Applicant’s claim 1 add nothing that is not already present when the steps are considered separately; hence, the ordering of the steps is therefore, ordinary and conventional.
Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”

In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology.  The Examiner would like to point out that Applicant’s claim is directed to “preventing fraud.”   Applicant’s Specification recites:
As such, some companies perform a fraud check prior to selling and/or shipping goods to customers and may decline authorization if a customer or a means of purchase is called into question as being fraudulent on its face or as being used by an unauthorized party." (para 5)

i.e. fraud detection (see paras 14 and 16, also)

Therefore, Applicant’s computer is merely automating and/or implementing the process of fraud prevention. Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 	
Claim Rejections – 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-8 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
The claim(s) recite(s) the mental process for authenticating a transaction, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:
A system comprising: 
a non-transitory memory; 
a processor;
and at least one application stored in the memory and executable by the processor, 
wherein the application is in communication with a data store, 
wherein the application is executed by the processor and causes the processor to:
receive a request to at least one of view a website and engage in a transaction using a stored-value card, 
wherein the request is associated with an artifact, 
wherein the artifact comprises at least one of a profile, a key, a fingerprint, and a digital fingerprint;
determine if the artifact is approved to use the stored-value card based upon at least one of:
an analysis of the risk score associated with the request and a risk threshold,
a determination as to whether a first party is on a banned access list based upon the received artifact, 
wherein the banned access list is dynamically updated based on real-time system received data, 
wherein the determination is whether the artifact is on the banned access list, and
a determination as to whether the artifact is associated with the stored-value card;
based upon the determination whether the artifact is approved to use the stored-value card, at least one of:
process, based upon a determination that the first party is not on the banned access list and is approved to use the stored-value card when the risk score is below the risk threshold, the request, and
decline to process the request, based on a determination that at least one of the first party is on the banned access list and that the first party is not approved to use the stored-value card when the risk score is at or above the risk threshold, and 
instead perform an alternate environment transaction which appears to the first party as a processing of the request, 
wherein alternate environment comprises a dummy website; and
update the profile associated with the first party based upon the request and the determination as to whether the first party is approved to use the stored-value card, 
wherein updating the profile comprises updating the risk score.
Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “receive…determine… [process, ….decline…perform]…update”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the, “a processor” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes;

Because the claim(s) are directed to the mental process for authenticating a transaction, it is directed to an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent 

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  

Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;

As to claim 1:
A system comprising: 
a non-transitory memory; 
a processor;
and at least one application stored in the memory and executable by the processor, 
wherein the application is in communication with a data store, 
wherein the application is executed by the processor and causes the processor to:
receive a request to at least one of view a website and engage in a transaction using a stored-value card, 
wherein the request is associated with an artifact, 
wherein the artifact comprises at least one of a profile, a key, a fingerprint, and a digital fingerprint;
determine if the artifact is approved to use the stored-value card based upon at least one of:
an analysis of the risk score associated with the request and a risk threshold,
a determination as to whether a first party is on a banned access list based upon the received artifact, 
wherein the banned access list is dynamically updated based on real-time system received data, 
wherein the determination is whether the artifact is on the banned access list, and
a determination as to whether the artifact is associated with the stored-value card;
based upon the determination whether the artifact is approved to use the stored-value card, at least one of:

decline to process the request, based on a determination that at least one of the first party is on the banned access list and that the first party is not approved to use the stored-value card when the risk score is at or above the risk threshold, and 
instead perform an alternate environment transaction which appears to the first party as a processing of the request, 
wherein alternate environment comprises a dummy website; and
update the profile associated with the first party based upon the request and the determination as to whether the first party is approved to use the stored-value card, 
wherein updating the profile comprises updating the risk score.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
The claim recites the additional element(s): a processor; the “processor” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:
As to claim 1:
A system comprising: 
a non-transitory memory; 
a processor;
and at least one application stored in the memory and executable by the processor, 
wherein the application is in communication with a data store, 
wherein the application is executed by the processor and causes the processor to:

wherein the request is associated with an artifact, 
wherein the artifact comprises at least one of a profile, a key, a fingerprint, and a digital fingerprint;
determine if the artifact is approved to use the stored-value card based upon at least one of:
an analysis of the risk score associated with the request and a risk threshold,
a determination as to whether a first party is on a banned access list based upon the received artifact, 
wherein the banned access list is dynamically updated based on real-time system received data, 
wherein the determination is whether the artifact is on the banned access list, and
a determination as to whether the artifact is associated with the stored-value card;
based upon the determination whether the artifact is approved to use the stored-value card, at least one of:
process, based upon a determination that the first party is not on the banned access list and is approved to use the stored-value card when the risk score is below the risk threshold, the request, and
decline to process the request, based on a determination that at least one of the first party is on the banned access list and that the first party is not approved to use the stored-value card when the risk score is at or above the risk threshold, and 
instead perform an alternate environment transaction which appears to the first party as a processing of the request, 
wherein alternate environment comprises a dummy website; and
update the profile associated with the first party based upon the request and the determination as to whether the first party is approved to use the stored-value card, 
wherein updating the profile comprises updating the risk score.

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the 

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
update the profile associated with the first party based upon the request and the determination as to whether the first party is approved to use the stored-value card, 
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receive…determine… [process, ….decline…perform]…update,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of “receive…determine… [process...decline…perform]…update” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 

Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
	Dependent claim(s) 2-8 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claim(s) 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, Applicant recites, "application...causes the processor to;" however, Applicant’s disclosure does not provide adequate structure to perform the claimed function of, “cause the processor to….”  Therefore, Applicant’s Specification 

As to claim 1, Applicant recites, “application…cause the processor to…;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “application…cause the processor to…;” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “application…cause the processor to…;” is to be performed.1   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “application…cause the processor to….”  Examiner establishes that specific application…cause the processor to…;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
	As to claim 1, Applicant recites, “wherein the banned access list is dynamically updated based on real-time system received data;” however, Applicant’s Specification recites:

    PNG
    media_image2.png
    59
    424
    media_image2.png
    Greyscale

Here, it is the “threshold” (e.g. risk threshold) that is “adjusted” on a dynamic, real-time basis.  Then Applicant’s Specification teaches:

    PNG
    media_image3.png
    329
    436
    media_image3.png
    Greyscale

3 
	Claim(s) 4-7 contains similar language or like deifies found in claim 1 (e.g. application…to cause the processor to…).
	Dependent claim(s) 2-8 are also rejected for being dependent upon rejected claim 1.

	Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


13.	Claim(s) 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    
4 In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
Evidence to support a position that claim(s) 1 is drawn to an apparatus includes the recitation of, “a system comprising.”  Conversely, evidence to support a position that claim(s) 1 is drawn to a method includes recitation of: “applications stored and executable... wherein the application is in communication... is executed by the processor...a determination... wherein the banned list is dynamically updated based on real-time received data.”  Therefore, these claim(s) also recite limitations directed to a 5
Claim 1 recites the limitation, “an analysis of the risk score associated with the request and a risk threshold,” in claim1.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.6

As to claim 1, the scope of the claim is unclear as Applicant recites, “the determination as to whether the first party is approved to use the stored-value card….”
Here, Applicant attempts to claim a process without setting forth any steps involved in the process which generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. F or example, a claim which read: “[a] 7   Previously, Applicant recited, “receive a request to at least one of view a website and engage in a transaction using a stored-value card;” Here, the “use” is associated to a transaction; however, Applicant the recites, “the determination as to whether the first party is approved to use the stored-value card.”  With this recitation the actual “use” is unknown.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.8

As to claim 1, the scope of the claim is unclear as Applicant recites, “"application... causes the processor to;" Applicant’s claim limitation of, “wherein the application is executed by the processor and causes the processor to:” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In review of Applicant’s Specification, there is no disclosure of any particular 

Applicant may:

	(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 	35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

	(b) Amend the written description of the specification such that it expressly recites what structure, 	material, or acts perform the entire claimed function, without introducing any new matter (35 	U.S.C.132(a)); or

	(c) Amend the written description of the specification such that it clearly links the structure, 	material, or acts disclosed therein to the function recited in the claim, without introducing any new 	matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

	(a) Amending the written description of the specification such that it expressly recites the 	corresponding structure, material, or acts for performing the claimed function and clearly links or 	associates the structure, material, or acts to the claimed function, without introducing any new 	matter (35 U.S.C. 132(a)); or

	(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly 	or inherently set forth in the written description of the specification, perform the claimed function. 	For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23)


14.      The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)

	(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination

	of structure, material, or acts in support thereof, and such claim shall be construed to cover
	the corresponding structure, material, or acts described in the specification and equivalents
	thereof.

 15.     The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

	An element in a claim for a combination may be expressed as a means or step for
	performing a specified function without the recital of structure, material, or acts in support
	thereof, and such claim shall be construed to cover the corresponding structure, material,
	or acts described in the specification and equivalents thereof.

16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

	(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means”
	that is a generic placeholder (also called a nonce term or a non-structural term having no
	specific structural meaning) for performing the claimed function;

	(B) the term “means” or “step” or the generic placeholder is modified by functional language,
	typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking
	word or phrase, such as "configured to" or "so that"; and

	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure,
	material, or acts for performing the claimed function.


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: wherein the application is executed by the processor and causes the processor to:” as recited in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim(s) 4 is indefinite because they are hybrid claims. See MPEP § 2173.05(p) II.9 In particular, the claims are directed to neither a “method” nor an “apparatus” but 
Evidence to support a position that claim(s) 4 is drawn to an apparatus includes the recitation of “the system of claim 1.”  Conversely, evidence to support a position that claim(s) 4 is drawn to a method includes recitation of: “wherein parties on the banned access list are prohibited from at least one of accessing the website or using a payment device to engage in a transaction.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 4 to be drawn to either an apparatus or method.10
11 In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.

Evidence to support a position that claim(s) 8 is drawn to an apparatus includes the recitation of “the system of claim 1.”  Conversely, evidence to support a position that claim(s) 8 is drawn to a method includes recitation of: “wherein, to perform alternate environment transaction comprises no goods or services actually ordered or shipped.”  Therefore, these claim(s) also recite limitations directed to a method or process, and 12
Dependent claim(s) 2-8 are also rejected for being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchyk et al., (US 8,020,763) (“Kowalchyk”).
As to claim 1:
Kowalchyk teaches substantially as claimed:
a non-transitory memory ((Col. 10, lines 50-67), Figures 1, 2);
a processor (Figures 1, #1220; 2);
and at least one application stored in the memory and executable by the processor (Figures 1, #152; 2); 
wherein the application is in communication with a data store ((Col. 10, lines 10-67), Figures 1, #152 & #136; 2);
wherein the application is executed by the processor and causes the processor to: ((Col. 10, lines 10-67), Figures 1, #152 & #136; 2);

receive a request to at least one of view a website and engage in a transaction using a… card (Abstract, (Col. 1, lines 50-67), (Col.2, lines 1-67), (Col. 8, lines 1-67), (Col. 22, lines 24-67), Figures 1-2, 8);
As to, stored-value, the Examiner would like to point out that since the Applicant is not claiming the “functionality” of a “stored-value” the Examiner simply interprets Applicant’s use of “stored-value” to represent a label.  Therefore, since Applicant’s limitation is interpreted as a label the Examiner does not give it patentable weight. 
wherein the request is associated with an artifact ((Col. 4, lines 29-67), (Col. 13, lines 30-67));
As to, “wherein the artifact comprises at least one of a profile, a key, a fingerprint, and a digital fingerprint;” the Examiner would like to point out that Applicant’s claim 13 
determine if the artifact is approved to use the…card based upon at least one of:
an analysis of the risk score associated with the request and a risk threshold (Abstract, (Col. 6, lines 5-15), (Col. 11, lines 25-67), Figures 2, 4D, 11C);
a determination as to whether a first party is on a banned access list based upon the received artifact, 
As to, “wherein the banned access list is dynamically updated based on real-time system received data;” the Examiner does not give it patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.14 	
wherein the determination is whether the artifact is on the banned access list (Col. 17, lines 40-67);

based upon the determination whether the artifact is approved to use the stored-value card, at least one of:
process, based upon a determination that the first party is not on the banned access list and is approved to use the…card when the risk score is below the risk threshold, the request, and ((Col. 1, lines 54-67), (Col. 2, lines 1-21), (Col. 3, lines 1-67), (Col. 5, lines 4-67), (Col. 6, lines 5-15), (Col. 7, lines 40-67), (Col. 11, lines 25-67), (Col. 14, lines 35-67), (Col. 17, lines 40-67), Figure(s) 4D-F);
decline to process the request, based on a determination that at least one of the first party is on the banned access list and that the first party is not approved to use the stored-value card when the risk score is at or above the risk threshold, and 
instead perform an alternate environment transaction which appears to the first party as a processing of the request, 
As to, wherein alternate environment comprises a dummy website; and the Examiner does not give it patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.15 	
update the profile associated with the first party based upon the request and the determination as to whether the first party is approved to use the card, wherein updating the profile comprises updating the risk score ((Col. 6, lines 15-30), (Col. 13, lines 10-67), Figure(s) 6-7 and 9);  

As to claim 2:
As to, wherein each profile is one of a plurality of profiles which comprise a plurality of behavioral information and a plurality of environmental information, wherein the plurality of behavioral information comprises a plurality of previous requests, previous transactions, stored-value cards associated with the pluralities of previous requests and previous transactions, previous dummy transactions, stored-value cards associated with the previous dummy transactions, and a plurality of stored-value cards associated with the first party, wherein the plurality of stored-value cards associated with the first party are cards the first party is approved to use; wherein the plurality of environmental information comprises: a location of the first party, a font, a plurality of origin information about the request, a history of updates at the origin, a version cycle, or combinations thereof, wherein the location of the first party comprises: an IP address, a latitude, a longitude, a country, a state, a town, a municipality, a county, a region, a GPS position, or combinations thereof, and browser interface data, wherein the browser interface data comprises an operating system type, an operating system version, antivirus software, malware, plugins., or combinations thereof; the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where 16 
As to Claim 3:
As to, wherein the key, the fingerprint, and the digital fingerprint each comprise at least two components of a plurality of components, wherein the at least two components comprise a behavior component, an environment component, and a financial institution risk component, wherein the behavior component comprises a score associated with the behavioral information associated with the first party’s profile, wherein the environment component comprises a score associated with the environmental information associated with the first party’s profile, and wherein the financial institution risk component comprises a score obtained from one or more financial institutions based upon at least one of the first party’s activity associated with the one or more financial institutions and the stored-value card; the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.17 
As to claim 4:
As to, wherein, in response to a determination that the risk score one of meets or exceeds the risk threshold or that the first party is on the banned access list, the application is further configured to cause the processor to at least one of: disable the stored-value card; reverse a transaction made with the stored-value card; place a value associated with the stored-value card on hold; decrease one of accessibility to or options for use of the website, by at least one of enabling Captcha, increasing shipping time, increasing a transaction processing time, lowering a shopping limit associated with the profile or the stored-value card, and removing high-risk products from availability for purchase, wherein the banned access list comprises a list of parties, wherein parties on the banned access list are prohibited from at least one of accessing the website or using a payment device to engage in a transaction; however in light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed 18 19
As to claim 5:
As to, wherein the application is further configured to cause the processor to determine if the stored-value card is on a banned cards list stored in the data store and update the banned cards list in response to a determination that the first party is not approved to use the stored value-card or that the first party is on the banned access list; therefore, In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise 20 21
As to claim 6:
As to, wherein the application is further configured to cause the processor: generate a profile associated with the stored-value card; and store the profile in the data store, wherein the profile comprises a plurality of information associated with the card, wherein the plurality of information comprises a brand, a category, a stored value, a face value, a QR code, a bar code, at least one approved user, an indication as to whether the stored-value card has been used or was attempted to be used in a flagged transaction, wherein the banned cards list comprises credit cards, debit cards, and stored-value cards used or attempted to be used in flagged transactions, and wherein the flagged transaction comprises a transaction identified as fraudulent by the application; however, in light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art 22 23
As to claim 7:
As to, wherein, in response to a determination that the first party’s risk score is below the risk threshold, the application is further configured to cause the processor to: allocate, to the first party, at least one functional benefit, upgrade services, a discount, a reward, at least one loyalty option, a fast pay option, an ACH transfer, a value exchange, a money transfer, a spend value, access to an e-wallet, access to purchase high risk products, or combinations thereof, wherein the plurality of functional benefits comprises at least express access to sites, access to services with reduced security checks, and disabling Captcha, wherein the upgraded services comprise decreased shipping time, decreased processing time, increased shopping limit; however, in light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must 24 25
As to claim 8:
As to, wherein, to perform alternate environment transaction comprises no goods or services actually ordered or shipped, and receiving, by the processor, a plurality of information from the first party, wherein the plurality of information comprises a login, a stored-value card number, a security code, a QR code, a barcode, a biometric, or combinations thereof, the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.26 



Conclusion

20.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        4/7/2021












 




	
	 




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        4 II. PRODUCT AND PROCESS IN THE SAME CLAIM A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement ... occurs when one creates a system that allows the user Ito use the input means!, or whether infringement occurs when the user actually uses the input means.”): Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an
        automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
        
        In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
        
        
        5 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        6 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        7 Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
        
        8 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        9 II. PRODUCT AND PROCESS IN THE SAME CLAIM A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement ... occurs when one creates a system that allows the user Ito use the input means!, or whether infringement occurs when the user actually uses the input means.”): Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an
        automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
        
        In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
        
        
        10 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        11 II. PRODUCT AND PROCESS IN THE SAME CLAIM A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement ... occurs when one creates a system that allows the user Ito use the input means!, or whether infringement occurs when the user actually uses the input means.”): Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an
        automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
        
        In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
        
        
        12 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        13 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        14 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        15 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        16 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        17 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        18 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        19 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        20 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        21 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        22 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        23 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        24 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        25 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        26 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).